  Case 18-30235       Doc 23   Filed 02/11/19 Entered 02/12/19 07:05:11               Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )                BK No.:     18-30235
Jennifer M Moser                              )
                                              )                Chapter: 13
                                              )
                                                               Honorable LaShonda Hunt
                                              )
                                              )
               Debtor(s)                      )

                    ORDER MODIFYING THE PLAN POST CONFIRMATION

       THIS MATTER coming to be heard on the DEBTOR'S MOTION TO MODIFY, the Court
having jurisdiction, with due notice having been given to all parties in interest, the Court orders as
follows:

  IT IS SO ORDERED:

   1. The Debtor's plan is modified post-confirmation to add language to part 8 of the plan, nonstandard
plan provisions, to list in section 8.1 that regarding the property located at 1815 Allcott Court
Schaumburg, IL 60193, the debtor's non-filing spouse, James Moser who is the borrower on the
mortgage shall make directly the mortgage payments to Podium Mortgage Capital, LLC c/o Flagstar
Bank, FSB for the property located at 1815 Allcott Court Schaumburg, IL 60193 and the Chapter 13
Trustee will not make any payments to a claim by Podium Mortgage Capital, LLC c/o Flagstar Bank,
FSB.



                                                           Enter:


                                                                    Honorable LaShonda A. Hunt
Dated: February 11, 2019                                            United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Cutler & Associates, Ltd.
 4131 Main Street
 Skokie, IL 60076
 Phone: (847) 673-8600
